Case 0:21-cr-60026-RS Document 1 Entered on FLSD Docket 01/22/2021 Page 1 of 4DD


                                                                                   Jan 22, 2021
                         UNITED STATES DISTRICT COURT
                         SOUTïIERN DISTRICT OF FLORIDA
                    21-60026-CR-SMITH/VALLE
                        CA SE N O .
                                      18U.S.C.j611
U NITED STA TE S O F AM ER ICA

VS.

PASCAL J.CORSO ,

                    D efendant.
                                          /

                                      INT O R M A TIO N

      The United States Attorney ehargesthat:

      On oraboutNovember8,2016,in Brow rd County,in the Southem DisttiçtofFlorida,

thedefendant,

                                   PA SCM J.C O R SO ,

arlalien,ftzlly knowingthathewasnotaUrlited Statescitizen,did knowingly votein an elecyion

heldinpal4forthepurposeofelecting acandidateforfederaloffice.

       In violation ofTitle 18,U nited States Code,Section 611.


Z          .
ARIANA F JARDO ORSHAN
U N ITED STATES ATTORN EY


J ES M .U ST      S
A SSISTAN T UN IT   TATES A TTORN EY
   Case 0:21-cr-60026-RS Document 1 Entered on FLSD Docket 01/22/2021 Page 2 of 4
                                            UNITED STATES DISTRICT COURT
                                           SOUTH ERN DISTRICT OF FLORIDA

UNITED STATES OF AM ERICA                                     CASE N O.

                                                              CERTIFICATE O F TRIAL ATTOR NEY*
PASCAI,J.CORSO
                                                              Superseding Case Inform ation:
                            Defendant.         /

CourtDivijion:(sel
                 cctone)                                      New defendantts)          Yes       No
       M lami             Key W est                           Num berofnew defendants
       FTL                W PB           FTP                  Totalnum berofcounts

                1havecarefully considered the allegationsofthe indictment,the numberofdefendants,the num berof
                probablewitnessesandthelegalcomplexitiesoftheIndictm ent/lnformation attachedhereto.
                Inm aware thatthe inform ation supplied on this statementwillbe relied upon by the Jùdges ofthis
                Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                Act,Title28 U.S.C.Section3161.
                Interpreter:      (YesorNo)             No
                Listlanguage and/ordialect              Enclish
                Thiscasewilltake 2 daysforthepartiesto try.
                Pleasecheck appropriate category and typeofoffenselistedbelow :
                tcheckonlyone)                                       (Checkonlyone)

       1        0to 5 days                         ?'                Petty
       11       6to 10 days                                          M inor
       III      11to 20 days                                         M isdem .          z'
       IV       21to 60 days                                         Felony
       V        61 daysand over
       6.       Hasthiscasepreviousl'
                                    ybeenfiledinthispistrictCourt?                    (YesorNo)   No
        Ifyes:Judge                                           CaseNo.
        (Attachcopy ofdispositiveorder)
        Hasacomplaintbeen filedinthismatter?                  (YesorNo)        N0
        lfyes:M agistrateCaseNo.
        Relatedm iscellaneousnumbers:
        Defendantts)infederalcustodyasof
        Defendantts)instatecustodyàsof
        Rule20 from theDistrictof
        lsthisapotentialdeathpenaltycase?(YesorNo)                      No
                Doesthiscaseoriginate from am atterpending in theCentralRegion ofthe U.S.Attorney'sOftice
                priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                         Yes         No /
                Doesthiscaseoriginate from am atterpending in theN o/hern Region oftheU.S.Attorney'sOffice
                priortoAugust8,2014t'
                                    M ag.JudgeShaniekMaynard)?                        Yes         No ?'
                Doesthiscaseoriginate from am atterpending in theCentralRegion ofthe U.S.Attorney'
                                                                                                 sOffice
                priortoOctober3,2019(M ag.JudgeJaredStrauss)?                         Yes         No z

                                                                        A/ju.a.afY.qtut
                                                                                      c
                                                                                      j.u.lz
                                                                        JA M ES M .U STYN OSIG
                                                                        A SSISTANT UNITED STATES A TTO RNEY
                                                                        Bar# A5502615
  lpenalty Sheetts)attached                                                                               REV6/5/2020
Case 0:21-cr-60026-RS Document 1 Entered on FLSD Docket 01/22/2021 Page 3 of 4




                            UNITED STATES DISTR ICT CO URT
                            SO UTH ER N DISTRICT OF FL ORIDA

                                        PEN ALTY SH EET
 D efendantfsN am e:PaSCZ J.Corso

  Case N o:
  Count #: 1
   Election Fraud

   Title 18,U nited StatesCode,Section 611

  * M axapenalty:1yearimprisonment;1yearsupervisedrelease;and afineupto $100,000.

   *R efersonly to possibleterm ofincarceration,does notinclude possiblefines,restitution,
           specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
                                  Case 0:21-cr-60026-RS Document 1 Entered on FLSD Docket 01/22/2021 Page 4 of 4

j           ,          ,.                      '.
i   .   '   :
            '             '                .
             ..           .                                        j,
j ' '             . .. '                                         - '. '
,                     .t
                       '0'
                         41
                          ,-:
                          . 5(,         *7lVK;>
                              1(rvx Shtt'     'g.rk'k
                                                    'f'xcatrgxu.é, '!
                                                                 sdx                                                                                                                                                      ,           .
I                                                                                        .   .                      .. '.                     '                      .                   .        '.       .-
                                                                                                                                                               -x
                                                                                                                                     .                                                                                  .-
                      ..-                                                   ..                       .                   -       .             .                                 .   .       ..        .                          .


; '     ,   (. ..r.. 1 ..                                          .'
                                                                   '                                                                     %
        .                                                                                            ..
                                                                                                            yjjj*j5j-
                                                                                                          ...
                                                                                                                    2jjy
                                                                                                                       jy.j!.
                                                                                                                            ys*j.jjj
                                                                                                                                   $#szjjy j.
                                                                                                                                             j(s(.yg..
                                                                                                                                                     az
                                                                                                                                                      y(.y ..x.          .
                                                                                                                                                                             .

                              .
                                       .   ,.                                                                                                             j-
                                                                                                                                                           jjrjjjky.                                            .
                                                                                                                                              :s-
                                                                                                                                                ols
                                                                                                                                                  tll
                                                                                                                                                    trl
                                                                                                                                                      xtlnili
                                                                                                                                                          .. sl
                                                                                                                                                              a'
                                                                                                                                                               itt(Jfr.'
                                                                                                                                                                       ,olîflJt
                                                                                                                                                               ..                    C
                                                                                                                                                                                     '

                                                                                                                                                                .   1. . .
                                                                                                                                                                    )' ,caqé.N
                                                                                                                                                                             (c.
                                                                                                                                                                ..
                                                                                                                                                                    ).
                                                                                                                                                                    )'''
                                                                                                                                                                    )
             '


                                                                                                                                     W AIVIA .
                                                                                                                                             O FAN (NDICYA
                                                                                                                                                         'II:N4*
                                           '
                                                                  .
                                                                  '.
                                                                                     .       .                  ';               '                    .                                      .
                                                   ..                                                                ; .
                                                                                                                    ..        '           '
                                                                                        bffcns- nunishnblcby igtpçlselimcnltbr.ïlleaiè-îliùl!ont
                                           '
                          Iuntlclsltzfid'thtilIltavcbetqtakèsistdot-onv6rmorq.                                  .                                                        -
                   '
                  ' )
                 ..  .4
                      .
                       *,lur
                           t
                           i'
                            sztlkiscdIno'    Ixl
                                              .
                                                lcèl
                                                   .l
                                                    .   .
                                                                 1ts..Caljd :I1ùpat.ul
                                                     ttofnsy.lip,'          ,       .
                                                                                      t:oftllt-plèpoxf
                                                                                                    .
                                                                                                      'd. cimrccsagzi
                                                                                                                   '
                                                                                                                     tlàl'mc.
                                                                                                                          !
                                                                                                                                   ,     ..                                                       .
                                                                                                                                                                                                                    .
                  . . ')                           .                   j                               y./                                    .                                                                               ,
                       '.                                        '' .                            .    ; '..                  .
                                                                                                 !ld'-p''iosecutionbyilldqellrlclplalldgpllyelltlovp.msœçslsinnby'
                                                        -               -        .           .
                          '
                              .
                               '
                                  ..
                                               zi'
                                               , fterrccçJikln-g-- lllisadvltc,i.waivcIlll
                                                     ...
                                                                                          -
                                                                                          .rkh
                                                                                         - ''-.
                                                                                              -- '                                                                                                                    -
                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                      .

                       ialorma:iqn. :                                                                                                                               '
                                                            '
                                                                   (.
                                                                . .5 . ,;$ ('. .
                       D'
                        l
                        qr.                                 A o.
                                                               la,
                                                                 o,.tl
